Title: To Benjamin Franklin from Courtney Melmoth, [8 January 1778]
From: Melmoth, Courtney
To: Franklin, Benjamin


Sir,
Thursday Evg: Paris [January 8, 1778]
Mr. Dubourg yesterday gave me a second notice that you were to meet him and some other Company at Mr. Jeaneux’s to day. Upon my going to that Gentleman’s I found some Ladies and other Persons waiting the same Pleasure as myself, viz: that of seeing Dr: Franklin. Mr. Jeaneux beg’d I would inform you of his earnest wishes to see you upon an electrical subject, &c. He will observe with great exactness your next appointment, which if sent to me at Mr. Le Bruns Rue Jacob, I have promis’d to forward to Rue d’Enfer the Instant I receive it. I have the Honour to be Sir Your most obedient Servant
C Melmoth
 
Addressed: Dr: Franklin.
